         Case 2:20-cv-05232-NIQA Document 23 Filed 02/02/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHRISTOPHER GARDIER                             :            CIVIL ACTION
          Plaintiff                              :
                                                 :            NO. 20-5232
                v.                               :
                                                 :
 TRANS UNION LLC, et al.                         :
           Defendants                            :

                                           ORDER

       AND NOW, this 2nd day of February 2021, upon consideration of the parties’ second

stipulation of extension of time for Defendant The Fidelity Deposit & Discount Bank d/b/a Fidelity

Bank to respond to Plaintiff’s complaint, [ECF 22], it is hereby ORDERED that the stipulation is

APPROVED. Accordingly, Defendant Fidelity Deposit and Discount Bank may answer or

otherwise respond to the complaint by no later than February 26, 2021.



                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
